            Case 5:20-cv-00998-G Document 21 Filed 10/08/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

CITY OF ELK CITY,                              )
                                               )
         Plaintiff,                            )
                                               )
v.                                             )             Case No. CIV-20-998-G
                                               )
CEPHALON, INC., et al.                         )
                                               )
         Defendants.                           )

                                           ORDER

         Now before the Court is the unopposed Motion for Extension of Time (Doc. No.

15) filed on October 7, 2020. For good cause shown, the Motion is GRANTED, and the

Court orders as follows:

     (1) The answer or response for the Defendants listed below is due no later than forty-

         five (45) days after (i) a decision by the Judicial Panel on Multidistrict Litigation

         granting a motion to vacate a conditional transfer order regarding this action or

         otherwise finally denying transfer of this action; or (ii) this Court’s ruling on any

         motion to remand this action, whichever is later.

     •   Endo Health Solutions Inc.                • Ortho-McNeil-Janssen
     •   Endo Pharmaceuticals Inc.                   Pharmaceuticals, Inc.
     •   Watson Laboratories, Inc.                 • Janssen Pharmaceutica, Inc.
     •   Actavis LLC                               • Allergan PLC
     •   Actavis Pharma, Inc.                      • Activas PLC
     •   Watson Pharma, Inc.                       • Watson Pharmaceuticals, Inc.
     •   Teva Pharmaceuticals USA, Inc.            • Mallinckrodt LLC
     •   Cephalon, Inc.                            • Mallinckrodt PLC
     •   Johnson & Johnson                         • Teva Pharmaceutical Industries, Ltd.
     •   Janssen Pharmaceuticals, Inc.
      Case 5:20-cv-00998-G Document 21 Filed 10/08/20 Page 2 of 2




(2) Each Defendant listed above, with the exceptions of Endo Health Solutions Inc. and

   Endo Pharmaceuticals Inc., shall filed a disclosure statement as prescribed by

   Federal Rule of Civil Procedure 7.1 or Local Civil Rule 7.1.1 no later than October

   15, 2020.

(3) Counsel for Defendants listed above, with the exceptions of Endo Health Solutions

   and Endo Pharmaceuticals Inc., shall enter their appearance in accordance with

   Local Civil Rules 17.1 and 83.4 no later than October 15, 2020.

   IT IS SO ORDERED this 8th day of October, 2020.




                                        2
